Shippen, President.
It may probably be a hardship upon the Defendant, but he has certainly made himself liable to the Plaintiff’s demand. A payment to an executor, or administrator, can be no satisfaction to a surviving partner, who has the sole right of suing for, and of receiving the monies, due to the company. The point of law is, therefore, exceedingly clear. Nor can we in this manner attempt to investigate the partnership accounts.
With respect to the point of fact, it does not seem to be at all established. If, indeed, the acquiescence of the Plaintiff had been proved, we should have thought it a proper subject for a Jury to determine. But, as the matter stands, we must leave the Defendant to this consolation, that, even if he has not already taken an indemnification, he may recover the money back from the executor, having paid it in his own wrong.
The rule discharged.